DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian R. Blum on June 17, 2021.

The application has been amended as follows: 

In the title
 	The title has been changed to “Motorbike Tire with Specified Carcass and Crown Reinforcements”.
In the specification
 	To provide antecedent basis in the specification for the claimed subject matter, in line 3 of the amended paragraph 0034 filed June 10, 2021 “any crown layer” has been changed to -- every crown layer -- .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest applicant’s motorbike tire, including the combination of the carcass reinforcer angle in the claimed range of 40-50 degrees with respect to the tire circumferential direction, crown layer reinforcer angle in the claimed range of 15-25 degrees with respect to the tire circumferential direction, the claimed at least two of the at least two carcass layers having the turnups each with a free end such that the respective radially outermost turnup forms a region of overlap with the radially innermost crown layer having a curvilinear width equal to at most 0.6 times the curvilinear half-width of the radially innermost crown layer, and the claimed free end of the respective turnup of every turned-up carcass layer axially on the inside and radially on the outside of the respective axial end of every crown layer, in the claimed environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             June 17, 2021